IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 01-40501
                             Summary Calendar


UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

versus

ROMEO ASENCION CRUZ-MARTINEZ,

                                                Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. B-00-CR-531-1
                        --------------------
                          November 1, 2001

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

            The Federal Public Defender appointed to represent Romeo

Asencion Cruz-Ramirez (Cruz) on appeal has moved for leave to

withdraw and has filed a brief as required by Anders v. California,

386 U.S. 738 (1967).     Cruz has received a copy of counsel’s brief,

but has not filed a response.        Our independent review of the brief

and   the   record    discloses      no   nonfrivolous   appellate    issue.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.      5TH CIR.

R. 42.2.

      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.